Title: To Thomas Jefferson from Robert R. Livingston, 22 May 1802
From: Livingston, Robert R.
To: Jefferson, Thomas


            Dear SirParis 22d May 1802
            I was a few days ago honoured by your letter of the 16th. March. I called on the minister the next day & made him the communications you wished. Mr Otto is not yet returned from Great Britain & it seems still a matter of uncertainty who is to replace him or who is to come from thence to Paris Lord Wetworth not being yet appointed. A number of persons are talked of here for England among the most probable are Bertier the minister of war & Genl Marmont. As the embassies of France are upon the present systim extreamly lucrative & splendid this is much sought after.
            My Letter to Mr. Madison that accompanies this will give you the present state of our affairs here if they are not such as are to be wished I can only say that nothing has been left unassayed by me to render them so. I am fearful Sir that you will find what you suppose the fund of friendship & attachment between the people of both nations a slender tie to bind them together. The people already count for nothing here in affairs of government they receive the direction of their rulers, & the harsh measures of our late administration have given all those who now hold the reins very unfavorable sentiments of us. You will easily see that it can not be the wish of the present governors to cement the union. If France takes possession of Luissania & the Florida’s I see plainly that the interest of our country will compel us, however reluctantly, to form a connection with her rival as a barrier against her power & her ambition, I see too in this sentiment the triumph of our political opponents in the US. but it is not personal or party views that will restrain you from acting as the interest of our country may require & it is better to look forward to this event than to have it forced upon us. When the changes that have taken place here shall cooperate in America with the delays in the discharge of the debt due to our merchants & with the late violations of their rights. When the restrictions which France will impose upon our commerce even to the injury of their own shall be felt I think it highly probable that the sentiments of our own people will undergo a change as sudden as that which this government has experienced. I see but one line of conduct left for us to persue. It is to omit no means to fortify our sea ports, and to conciliate the affections of the western people to act with such firmness as shall indicate our independance of all foreign powers & to place our militia on such a footing as to prevent any fear of the best troops in Europe.
            I believe we have no danger to apprehend, yet Sir I count nothing on this head certain. The papers I have sent you relative to projects in Luissiania may make an impression which may lead to measures that we must resist. So also may the wants of the armaments in the islands concurring with the temper of leaders who have been more used to demand than to ask, & to take, than to demand.
            On the subject of the defense of our ports I can not but think that Mr. Fulton’s diving boat & battery are very worthy of consideration the construction is ingeneous & it appears to me that it would be extreamly difficult to devise any plan for securing a ship from the effect of his battery. It consists of a canister of powder & a lock with very long Upright triggers which will fire the powder on striking the bottom of a ship & as the action of the powder is prodigiously increased by the compression of the water it can not fail to destroy the largest ships. This discovery has excited much curiosity & some alarm in England where it has lately been mentioned in parliament the galleries having been cleared for the purpose. Humanity may shudder at such inventions & yet if they render naval attacks hazardous humanity may gain by the discovery. The existing circumstances here I fear render your situation very delicate. I am satisfied that you will find among those whose place entitles them to confidence intriguers who will charge your moderation with timidity & your exertions with rashness, & who will hope by creating a defection of our friends to triumph thro’ the agency of our enemies. I have had hints of this sort but it is not from Paris that I should send American politicks to Washington.
            I give you no news from here because I presume you will see my letters to the secretary of State & the papers from which you will collect all that this place affords at present. In natural improvements no expence is spared, & you will think wh. me that the removal of the houses that filled the grand square in front of the palace is not one of the least either in the beauty of the effect, or the magnitude of the expence. Yet this is already in a great measure effected.
            The gardens & Royal houses are all kept in order even those at a distance & great improvements are making at St. Cloud which is to be occupied by the first Consul. Every thing is done to gratify the taste of the people for pleasure, & they are satisfied to substitute that for freedom. Bread in Paris is 4½ S: & in the country 6. I can not accuratly learn the state of the crops tho I believe they are not very promissing. The grapes in this country are entirely cut off by the frost how far it has reached I know not, but as we have found it sufficiently cold to keep fires every day for ten days past & had frost at night I think it probable that the mischief is pretty extensive. I yesterday dined with Mr Tallerand at his country seat & found the Judas tree the Laburnum the mulbery & several other tender plants very much injured so that I think it possible that the rie in blossom has also suffered if the frost has extended far south. This would be a very serious calamity. I am sorry to find more consequence attached in Europe to our party divissions than they merrit. Our country however stands very high in the general esstimation, & it costs me no little postage & time to pay for, & read the numerous letters brought me from various quarters containing inquiries relative to it, or soliciting encouragmt for emigrants. They still believe that we possess neither arts sciences or manufactures & that we are willing to purchase the dealers in them at the highest rate.
            I have the honor to be dear Sir with the highest respect & esteem Your Most Obt hum: Servt
            Robt R Livingston
            
              Mr. Paine who has just entered desires his respectful comps. He proposes to vissit you shortly.
            
          